ORDER
PER CURIAM:

Note: Pursuant to U.S. VetApp. R. 28(i), this action may not be cited as precedent.

On June 26, 1997, the Court, in a panel decision, remanded the decision of the Board of Veterans’ Appeals (BVA) issued on March 22, 1995. On July 17, 1997, counsel for the Secretary filed a motion for reconsideration by the three-judge panel or, in the alternative, a motion for review en banc. On October 30,1997, the panel denied the Secretary’s motion for reconsideration.
Upon consideration of the foregoing, the Secretary’s motion for review en banc, and the record on appeal, it is by the Court
ORDERED that the Secretary’s motion for review en banc is denied.